Case 18-04549-hb            Doc 188       Filed 01/16/19 Entered 01/16/19 15:17:26             Desc Main
                                          Document      Page 1 of 4


                              UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF SOUTH CAROLINA

       IN RE:
                                                                       C/A No. 18-04549-HB

       James Edwin Ollis,                                                     Chapter 12

                                             Debtor(s).                         ORDER

              THIS MATTER came before the Court for hearing on January 15, 2019, on the

   Motion for Declaration that the Stay is Not Applicable or, in the Alternative, Relief from

   Stay filed by Wells Fargo Vendor Financial Services, LLC (“WFVFS”). 1 Debtor James

   Edwin Ollis filed an Objection to the Motion and testified at the hearing.                   After

   consideration of the evidence and testimony presented, the parties’ arguments, and

   applicable law, the Court enters the following findings of fact and conclusions of law

   pursuant to Fed. R. Civ. P. 52(a)(1).2

                                                      FACTS

              1.       Debtor is a farmer and the sole member of J. Ollis Farms, LLC (the “LLC”).

              2.       In 2016, the LLC purchased a 2016 Wilson PSAGL-400 Trailer, a 2016

   Bobcat E36iT4 Mini Excavator Compact, a 2016 Bobcat T550 T4 Compact Track Loader,

   a 2016 Bobcat 3400 XL GAS Utility Vehicle, and a 2012 Bobcat 5600 Toolcat

   (collectively, the “Equipment”). WFVFS financed the purchase of this Equipment with a

   loan to the LLC and Debtor personally guaranteed the loan.

              3.       Debtor’s 2016 and 2017 tax returns include a Schedule F to report the LLC’s

   income and expenses, which include a “Depreciation and Amortization Report” listing

   equipment owned by the LLC, and the Equipment at issue here is included on that list.


   1
       ECF No. 87, filed Dec. 4, 2018.
   2
       Made applicable to this contested matter pursuant to Fed. R. Bankr. P. 7052 and 9014.
Case 18-04549-hb          Doc 188       Filed 01/16/19 Entered 01/16/19 15:17:26        Desc Main
                                        Document      Page 2 of 4


           4.       Debtor filed for relief pursuant to Chapter 12 of the United States

   Bankruptcy Code on September 4, 2018.

           5.       Debtor ‘s Amended Schedule A/B3 lists Debtor’s 100% ownership interest

   in the LLC with a directive to refer to the “list of corporate equipment” attached to the

   schedules. The attached list includes the Equipment at issue here and is titled “List of

   Secured Corporate Debt with Personal Guarantees.”

           6.       Debtor’s Schedule E/F lists WFVFS as an unsecured creditor and references

   the personal guaranty.4

           7.       On November 7, 2018, WFVFS filed an unsecured proof of claim in the

   amount of $163,173.35, as a result of the guaranty.5

           8.       On December 3, 2018, Debtor filed a Chapter 12 plan that proposes to

   surrender some of the Equipment and value WFVFS’s lien on the Equipment Debtor

   intends to retain.

           9.       Debtor’s testimony at the hearing did not include any credible evidence to

   convince the Court that Debtor or the bankruptcy estate owns the Equipment.

           10.      The obligations owed to WFVFS are in default due to the failure to make

   monthly contractual payments.

                                              DISCUSSION

           WFVFS asserts the automatic stay does not extend to the Equipment because it is

   owned by the LLC and is not property of this bankruptcy estate covered by the automatic

   stay. In the alternative, if the Equipment is property of the estate or protected by the stay,



   3
     ECF No. 37, filed Oct. 29, 2018.
   4
     ECF No. 8, filed Sept. 17, 2018.
   5
     POC No. 31-1

                                                  2
Case 18-04549-hb      Doc 188     Filed 01/16/19 Entered 01/16/19 15:17:26              Desc Main
                                  Document      Page 3 of 4


   WFVFS asserts it is entitled to relief for cause under 11 U.S.C. § 362(d)(1). Debtor

   contends the personal guaranty renders the automatic stay applicable and the stay should

   not be lifted because the Equipment is necessary for the Debtor’s successful Chapter 12

   reorganization.

          In a similar case, Chapter 13 debtors were members of an LLC and the LLC

   borrowed funds from a creditor to purchase a truck, with the loan secured by the truck. In

   re Brittain, 435 B.R. 318, 320 (Bankr. D.S.C. 2010). Both debtors executed personal

   guaranties and the LLC defaulted on the loan prepetition. Id. The debtors’ Chapter 13 plan

   proposed that the debt be paid through their plan and the creditor objected to confirmation.

   Id. Judge Waites found that:

          “[u]nder South Carolina law, a corporation is an entity, separate and distinct
          from its officers and stockholders.” In re Jones, C/A No. 10-00724-jw, slip
          op. at 4 (Bankr. D.S.C. Mar. 31, 2010) (citing DeWitt Truck Brokers, Inc.
          v. W. Ray Flemming Fruit Co., 540 F.2d 681, 683 (4th Cir. 1976)); see
          also, S.C. Code Ann. § 33-44-201 (2009) (“A limited liability company is
          a legal entity distinct from its members.”). The members of an LLC “have
          no property interest in property owned by [the LLC].” Comment to S.C.
          Code Ann. § 33-44-501. Instead, a member holds a distributional interest
          in the LLC. S.C. Code Ann. § 33–44–501. It follows that a member’s
          bankruptcy estate has no interest in property of an LLC and that the
          estate’s property interest is limited to the member’s distributional
          interest. See In re Moore, 410 B.R. at 442 (“[A]lthough the debtor's interest
          in a corporation becomes property of the estate when a bankruptcy petition
          is filed, the corporation's property does not thereby become property of the
          shareholder's estate.”).

   Id. at 322 (emphasis added) (internal footnotes omitted).

          Like Brittain, the record here clearly indicates that the Equipment is property of the

   LLC and not the Debtor. After reviewing §§ 362, 541, and1207, the Court cannot find any

   language therein, and Debtor failed to call the Court’s attention to any language or

   applicable authority, that justifies the inclusion of the Equipment as property of Debtor’s

   bankruptcy estate or extends the automatic stay to the Equipment based on this record.
                                                3
Case 18-04549-hb      Doc 188     Filed 01/16/19 Entered 01/16/19 15:17:26      Desc Main
                                  Document      Page 4 of 4


          IT IS, THEREFORE, ORDERED that the automatic stay under 11 U.S.C.

   § 362(a) is inapplicable to the Equipment described herein.


 FILED BY THE COURT
     01/16/2019




                                                   US Bankruptcy Judge
                                                   District of South Carolina



  Entered: 01/16/2019




                                               4
